DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/30/22.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Agapi, U.S. Pub. No. 2009/0271438 A1.
As to claim 1, Rahmel teaches a computer-implemented method comprising: 
in response to identifying the user as the participant of the meeting, identifying digital documents (Rahmel, page 1, paragraph 7-8; page 4, paragraph 43; i.e., [0007] text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including a time stamp of when the audio corresponding to the text data was captured; [0043]  Each indication may include a time stamp for when the predefined action occurred on a particular participant device of the plurality of participant devices and an identifier for the participant device of the plurality of participant devices on which the predefine action occurred (equivalent to digital document; Detail Description, paragraph 89) and identifier for the participant device); and 
receiving audio data comprising words spoken in the meeting (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).  
generating a digital transcript of the meeting utilizing a digital transcription model that converts words spoken in the meeting from audio data to text based on words or word patterns from the subset of digital documents corresponding to the meeting subject (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).
But Rahmel failed to teach the claim limitation wherein determining a meeting subject based on event details of a meeting having a user as a participant; selecting from the digital documents a subset of digital documents corresponding to the meeting subject; identifying digital documents stored or accessed by the user via a user account of a content management system; words or word patterns from the subset of digital documents corresponding to the meeting subject.
However, Agapi teaches the limitation wherein determining a meeting subject based on event details of a meeting having a user as a participant (Agapi, figure 3-4; page 1, paragraph 15-16; i.e., [0015] Exemplary methods, apparatus, and products for signaling correspondence between a meeting agenda and a meeting discussion according to embodiments of the present invention are described with reference to the accompanying drawings, beginning with FIG. 1. FIG. 1 sets forth a line drawing illustrating an exemplary system for signaling correspondence between a meeting agenda (104) and a meeting discussion for a meeting; [0016] The meeting (100) in the exemplary system of FIG.1 is guided by a meeting agenda (104). The meeting agenda (104) of FIG. 1 is a document that specifies the topics for discussion during the meeting (100). Each topic of the meeting agenda (104) represents a theme of conversation among the participants (110)); identifying digital documents stored or accessed by the user via a user account of a content management system (Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59; i.e., [0056] The method of FIG. 3 includes analyzing (308), for each topic (302, 304, 306), one or more docun1ents (116) to identify topic keywords for that topic. The documents (116) of FIG. 3 are documents that include content related to any of the topics in the meeting agenda (104). For example, the documents (116) may be implemented as reports or papers concerning a particular topic, transcripts from previous meetings in which a particular topic was discussed, and so on. Analyzing (308) one or more documents (116) to identify topic keywords for a topic allows the signaling module (106) to identify topic keywords for the topic as the words in the
documents (116) that appear more frequently in the documents that relate to the topic relative to all of the documents (116) that relate to all of the topics; [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)); selecting from the digital documents a subset of digital documents corresponding to the meeting subject (Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59; i.e., [0056] The method of FIG. 3 includes analyzing (308), for each topic (302, 304, 306), one or more docun1ents (116) to identify topic keywords for that topic. The documents (116) of FIG. 3 are documents that include content related to any of
the topics in the meeting agenda (104). For example, the documents (116) may be implemented as reports or papers concerning a particular topic, transcripts from previous meetings in which a particular topic was discussed, and so on. Analyzing (308) one or more documents (116) to identify topic keywords for a topic allows the signaling module (106) to identify topic keywords for the topic as the words in the
documents (116) that appear more frequently in the documents that relate to the topic relative to all of the documents (116) that relate to all of the topics; [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)); words or word patterns from the subset of digital documents corresponding to the meeting subject (Agapi, figure 3-4; page 5, paragraph 57; i.e., [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 2, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, wherein: 
utilizing the digital transcription model to generate the digital transcript of the meeting by comparing candidate words for a portion of audio data corresponding to a word spoken in the audio data to the digital lexicon associated with the meeting to select a text word to represent the portion of audio data in the digital transcript (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., [0058] participants may receive transcriptions of audio data and the corresponding audio data. Participants may listen to the corresponding audio data and compare the corresponding audio data to the transcriptions of audio data; generate the summary based on audio and text associated with the meeting by comparing the corresponding audio data and the transcriptions of audio data; [0085] least one of keyword and phrase to a time of occurrence of the extracted at least one of keyword and phrase; [0086] The summary may include a plurality of generated participant segments including the first identifier of the first participant device. Additionally, the summary may include subset of machine learned segments).  
But Rahmel-Jamdar failed to teach the claim limitation wherein analyzing the subset of digital documents corresponding to the meeting subject, to generate a digital lexicon associated with the meeting subject, the digital lexicon comprising a list of the words or word patterns within the subset of digital documents corresponding to the meeting subject.
However, Agapi teaches the limitation wherein analyzing the subset of digital documents corresponding to the meeting subject, to generate a digital lexicon associated with the meeting subject, the digital lexicon comprising a list of the words or word patterns within the subset of digital documents corresponding to the meeting subject (Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59; i.e., [0056] The method of FIG. 3 includes analyzing (308), for each topic (302, 304, 306), one or more docun1ents (116) to identify topic keywords for that topic. The documents (116) of FIG. 3 are documents that include content related to any of the topics in the meeting agenda (104). For example, the documents (116) may be implemented as reports or papers concerning a particular topic, transcripts from previous meetings in which a particular topic was discussed, and so on. Analyzing (308) one or more documents (116) to identify topic keywords for a topic allows the signaling module (106) to identify topic keywords for the topic as the words in the documents (116) that appear more frequently in the documents that relate to the topic relative to all of the documents (116) that relate to all of the topics; [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 3, Rahmel-Agapi teaches the computer-implemented method as recited in claim 2.  But Rahmel failed to teach the claim limitation wherein analyzing the subset of digital documents corresponding to the meeting subject to generate a digital lexicon associated with the meeting subject comprises utilizing a trained machine-learning model to generate the list of the words or word patterns within the subset of digital documents corresponding to the meeting subject.
However, Agapi teaches the limitation wherein analyzing the subset of digital documents corresponding to the meeting subject, to generate a digital lexicon associated with the meeting subject, the digital lexicon comprising a list of the words or word patterns within the subset of digital documents corresponding to the meeting subject (Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59; i.e., [0056] The method of FIG. 3 includes analyzing (308), for each topic (302, 304, 306), one or more docun1ents (116) to identify topic keywords for that topic. The documents (116) of FIG. 3 are documents that include content related to any of the topics in the meeting agenda (104). For example, the documents (116) may be implemented as reports or papers concerning a particular topic, transcripts from previous meetings in which a particular topic was discussed, and so on. Analyzing (308) one or more documents (116) to identify topic keywords for a topic allows the signaling module (106) to identify topic keywords for the topic as the words in the documents (116) that appear more frequently in the documents that relate to the topic relative to all of the documents (116) that relate to all of the topics; [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 4, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, wherein selecting from the digital documents a subset of digital documents corresponding to the meeting subject comprises filtering the digital documents stored or accessed by the user according to at least one of: folder location of each digital document, keywords included in each digital document, document tags, or user associations of each digital document (Rahmel, page 5, paragraph 51; page 9, paragraph 84-86; i.e., using the machine learning module (equivalent to train digital transcription neural network) to generate the summary with the specific keyword and phrase based on the detected pattern of the particular speaker (equivalent to copy of words spoken)).
As to claim 5, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, wherein comparing the event details of the meeting with content of the digital documents to determine relevance levels for the digital documents (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (equivalent to frequency usage)).
But Rahmel failed to teach the claim limitation wherein selecting the subset of digital documents by comparing the relevance levels to a threshold relevance level.  
However, Agapi teaches the limitation wherein selecting the subset of digital documents by comparing the relevance levels to a threshold relevance level (Agapi, figure 3-4; page 5, paragraph 57 & 59; i.e., [0057] the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116). The signaling module (106) may then designate the particular word as one of the topic keywords in dependence upon the first frequency and the second frequency. The signaling module (106) may designate the particular word as one of the topic keywords by determining whether the difference between the first frequency and the second frequency exceeds a predetermined threshold and designating the particular word as one of the topic keywords if the difference between the first frequency and the second frequency exceeds the predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 6, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, wherein identifying digital documents stored or accessed by the user comprises identifying digital notes generated by the user during the meeting (Rahmel, page 8, paragraph 80; i.e., note for the meeting).  
As to claim 7, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, wherein the subset of digital document corresponding to the meeting subject comprises a meeting agenda identifying meeting participants, a meeting location, an upcoming meeting time, and the meeting subject (Rahmel, page 8, paragraph 80-82; i.e., virtual meeting (equivalent to meeting location), time stamp (equivalent to meeting time) text data).  
As to claim 8, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, further comprising: 
accessing additional digital documents by subset of  additional users that are participants of the meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)); 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting (Rahmel, page 4, paragraph 40; i.e., generate summary (equivalent to digital transcript) based on audio and text data correspond to each participant) is further comprises utilizing the digital transcription model to convert subset of the words spoken in the meeting from the audio data to the text based on additional words and word phrases from the additional subset of digital documents that correspond to the meeting subject (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).
But Rahmel failed to teach the claim limitation wherein selecting from the subset of additional digital documents an additional subset of digital documents that correspond to the meeting.
However, Agapi teaches the limitation wherein selecting from the subset of additional digital documents an additional subset of digital documents that correspond to the meeting (Agapi, figure 3-4; page 5, paragraph 57 & 59; i.e., [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 9, Rahmel-Agapi teaches the computer-implemented method as recited in claim 8, further comprising: 
determining subset of user features by the user utilizing a digital transcription neural network (Rahmel, page 7, paragraph 68; i.e., predetermined gesture for particular user), wherein the subset of user features comprises at least one of a job position, an assigned workgroup, or an assigned project of the user; and 
wherein utilizing the digital transcription model to generate the digital transcript of the meeting is based further comprises utilizing the digital transcription neural network to convert words spoken in the meeting from the audio data to text based on the subset of user features by the user (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).  
As to claim 13, Rahmel-Agapi teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions cause the computer system to analyze the subset of digital documents corresponding to the meeting subject to generate the digital lexicon associated with the meeting by: 
parsing the subset of digital documents corresponding to the meeting to identify the words or word patterns utilized within the subset of digital documents (Rahmel, page 4, paragraph 35; i.e., word and phrases for particular user); 
generating a frequency usage distribution of the words or word patterns utilized within the subset of digital documents corresponding to the meeting (Rahmel, page 7, paragraph 68; i.e., percentage of certain word or phrases (equivalent to frequency usage)); 
weighting, prior to generating the digital transcript of the meeting, the words and phrases utilized within the subset of digital documents based on the meeting subject (Rahmel, page 4, paragraph 36; i.e., ranking for particular word or phrase); and 
generating the digital lexicon associated with the meeting based on the frequency usage distribution and the meeting subject weights of the words or word patterns utilized within the subset of digital documents corresponding to the meeting (Rahmel, page 4, paragraph 38-39; i.e., keyword or phrase to emphasize certain key term).
As to claim 14, Rahmel-Agapi teaches the non-transitory computer-readable storage medium as recited in claim 12, further comprising instructions that cause the computer system to: 
determine an additional meeting subject based on event details of an additional meeting attended by the user (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant);
analyze the additional subset of digital documents corresponding to the additional meeting subject to generate an additional digital lexicon associated with the additional meeting (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user)) comprising an additional list of words that differs from the list of words within the digital lexicon associated with the meeting (Rahmel, page 5, paragraph 48 & 50-51; page 6, paragraph 54; i.e., to identify the pattern of speech, tone, keyword and phrase of text data).  
But Rahmel failed to teach the claim limitation wherein select from the one or more digital documents an additional subset of digital documents corresponding to the additional meeting subject.
However, Agapi teaches the limitation wherein select from the one or more digital documents an additional subset of digital documents corresponding to the additional meeting subject (Agapi, figure 3-4; page 5, paragraph 57 & 59; i.e., [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 15, Rahmel-Agapi teaches the non-transitory computer-readable storage medium as recited in claim 12, wherein the instructions that cause the computer system: 
identify a plurality of digital lexicons corresponding to a plurality of meeting subjects (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant); 
based on determining that an additional meeting subject for an additional meeting matches a particular meeting subject of the plurality of digital lexicons, select a particular digital lexicon corresponding to the particular meeting subject (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant); and 
utilize the particular digital lexicon to generate an additional digital transcript for the additional meeting (Rahmel, page 5, paragraph 53; page 6, paragraph 58; page 9, paragraph 84-86; i.e., [0058] participants may receive transcriptions of audio data and the corresponding audio data. Participants may listen to the corresponding audio data and compare the corresponding audio data to the transcriptions of audio data; generate the summary based on audio and text associated with the meeting by comparing the corresponding audio data and the transcriptions of audio data; [0085] least one of keyword and phrase to a time of occurrence of the extracted at least one of keyword and phrase; [0086] The summary may include a plurality of generated participant segments including the first identifier of the first participant device. Additionally, the summary may include subset of machine learned segments). 
As to claim 17, Rahmel-Agapi teaches the non-transitory computer readable storage medium as recited in claim 13, wherein generate the digital lexicon associated with the meeting based on the additional subset of documents (Rahmel, page 4, paragraph 40; page 5, paragraph 46-47 & 50; i.e., [0046] the speech processing module 110 may convert all of the audio data of the meeting into text data, and may store the text data of the meeting in the speech-to-text database 110a for later access and further processing; [0040] the report and/or summary may include subset of the text data of the segment generated by the participant, the extracted keywords and/or phrases of the segment generated by the participant).
But Rahmel failed to teach the claim limitation wherein identify digital documents stored or accessed by an additional participant of the meeting; select from the digital documents stored or accessed by the additional participant of the meeting an additional subset of digital documents corresponding to the meeting subject.
However, Agapi teaches the limitation wherein identify digital documents stored or accessed by an additional participant of the meeting; select from the digital documents stored or accessed by the additional participant of the meeting an additional subset of digital documents corresponding to the meeting subject (Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59; i.e., [0056] The method of FIG. 3 includes analyzing (308), for each topic (302, 304, 306), one or more docun1ents (116) to identify topic keywords for that topic. The documents (116) of FIG. 3 are documents that include content related to any of the topics in the meeting agenda (104). For example, the documents (116) may be implemented as reports or papers concerning a particular topic, transcripts from previous meetings in which a particular topic was discussed, and so on. Analyzing (308) one or more documents (116) to identify topic keywords for a topic allows the signaling module (106) to identify topic keywords for the topic as the words in the
documents (116) that appear more frequently in the documents that relate to the topic relative to all of the documents (116) that relate to all of the topics; [0057] For each topic (302, 304,306), the signaling module (106) may analyze (308) one or more documents (116) to identify topic keywords for that topic by identifying a first set of documents related to that topic and identifying a second set of documents related to the other topics. The first set of documents includes the documents (116) related to the topic for which keywords are being identified and may be specified by the meeting organizer when the meeting agenda (104) is specified. Similarly, the second set of documents includes the documents (116) related to the other topics and may also be specified by the meeting organizer when the meeting agenda (104) is specified The signaling module (106) may then calculate a first frequency at which a particular word appears in the first set of documents and calculate a second frequency at which the particular word appears in both the first set of documents and the second set of document. In such a manner, the first frequency represents the number of times a particular word is found in a subset of the documents (116), and the second frequency represents the number of times a particular word is found in all of the documents (116)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Rahmel to substitute topic keyword from Agapi for on the fly information from Rahmel to adhering the meeting discussion to the meeting agenda that often becomes even more difficult (Agapi, page 1, paragraph 7).
As to claim 18, Rahmel-Agapi teaches the non-transitory computer readable storage medium as recited in claim 17, wherein weighting the words and phrases utilized within the subset of digital documents comprises determining a first set of weights for the subset of digital documents and a second set of weights for the additional subset of digital documents (Rahmel, page 4, paragraph 36, 38-39; i.e., ranking for particular word or phrase and keyword or phrase to emphasize certain key term). 
As to claim 19, Rahmel-Agapi teaches the system as recited in claim 16, further comprising instructions that cause the system to train the digital transcription neural network by: 
providing the synthetic audio data to the digital transcription neural network to learn encoded features of the synthetic audio data (Rahmel, page 6, paragraph 56; i.e., audio data for the meeting); and 
training the digital transcription neural network utilizing the plurality of digital training documents as a ground-truth to the synthetic audio data (Rahmel, page 3, paragraph 29; i.e., learning module to recognize specific pattern).  
As to claim 20, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
receive, from the client device associated with the user, a request for the digital transcript (Rahmel, page 4, paragraph 43; i.e., receive generated notes (equivalent to transcript)); 
determine an access level of the user; and redact portions of the digital transcript based on the determined access level of the user and audio cues detected in the audio data to generate a redacted version of the digital transcript;
wherein providing the digital transcript of the meeting to the client device associated with the user comprises providing the redacted version of the digital transcript (Rahmel, page 6, paragraph 58; i.e., user edit the transcript).

Claim(s) 12 & 16 are directed to a non-transitory computer readable medium and system claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 12 & 16 are also rejected for similar reasons set forth in claim(s) 1.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Agapi, U.S. Pub. No. 2009/0271438 A1, and further in view of Shaw, U.S. Pub. No. 2009/0177511 A1.
As to claim 10, Rahmel-Agapi teaches the computer-implemented method as recited in claim 9.  But Rahmel-Agapi failed to teach the claim limitation wherein determining the meeting subject based on the job position held by the user.
However, Shaw teaches the limitation wherein determining the meeting subject based on the job position held by the user (Shaw, page 4, paragraph 51; i.e., [0051] These various levels of management may choose to use the informational reports as a tool to alter recruitment criteria and or recruiting tactics or techniques. The system may be used to provide different levels of system access to different users). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Agapi in view of Shaw so that the system would be able to provide the access for different user levels.  One would be motivated to do so to specify that requirements are to be met without providing specific standards for those requirements, such as height and weight limits (see Shaw, page 1, paragraph 14).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Agapi, U.S. Pub. No. 2009/0271438 A1, and further in view of Qi, U.S. Pub. No. 2014/0359559 A1.
As to claim 11, Rahmel-Agapi teaches the computer-implemented method as recited in claim 1, further comprising: 
determining, from a collaboration graph associated with the user, additional digital documents corresponding to the meeting subject (Rahmel, page 4, paragraph 43; i.e., time stamp for second participant (equivalent to additional user));  
wherein utilizing the digital transcription model to generate the digital transcript of the meeting further comprises utilizing the digital transcription model to convert words spoken in the meeting from the audio data to the text based on words or word patterns from the additional digital documents (Rahmel, page 5, paragraph 48 & 51; i.e., identify the pattern of speech, tone, keyword and phrase of text data) based on the additional digital documents corresponding to the meeting (Rahmel, page 4, paragraph 43; i.e., learning module for second participant).
But Rahmel-Agapi failed to teach the claim limitation wherein a collaboration graph; the additional digital documents corresponding to the collaboration graph.
However, Qi teaches the limitation wherein a collaboration graph; the additional digital documents corresponding to the collaboration graph (Qi, page 4, paragraph 41; page 2, paragraph 13; page 3, paragraph 31; i.e., diagram-to-graph conversation rules based on the collaborating of colleagues and applying a graph lexicon database and syntax rules (equivalent to collaboration graph and additional digital documents)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Agapi in view of Qi so that the system would be able to constructing functional graph.  One would be motivated to do so to reduce the cost and time (see Qi, page 1, paragraph 3).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmel, U.S. Pub No. 2019/0139543 A1 in view of Agapi, U.S. Pub. No. 2009/0271438 A1, and further in view of Bristow, U.S. Pub. No. 2012/0030272 A1.
As to claim 20, Rahmel teaches the system as recited in claim 16, further comprising instructions that cause the system to: 
receive, from the client device associated with the user, a request for the digital transcript (Rahmel, page 4, paragraph 43; i.e., receive generated notes (equivalent to transcript)); 
wherein providing the digital transcript of the meeting to the client device associated with the user comprises providing the redacted version of the digital transcript (Rahmel, page 6, paragraph 58; i.e., user edit the transcript).
But Rahmel-Agapi failed to teach the claim limitation wherein determine an access level of the user; and redact portions of the digital transcript based on the determined access level of the user and audio cues detected in the audio data to generate a redacted version of the digital transcript.
However, Bristow teaches the limitation wherein determine an access level of the user; and redact portions of the digital transcript based on the determined access level of the user and audio cues detected in the audio data to generate a redacted version of the digital transcript (Bristow, page 3, paragraph 27-28; i.e., [0027] The uploading of the new or modified script to storage 306 may be controlled by security module 304. Security module 304 may require that the user have at least a level of CLI system access in order to upload the new or modified script which may be a different level of access as compared to the level of access required to execute the new or modified script). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahmel-Agapi in view of Bristow so that the system would be able to provide the access for different user levels.  One would be motivated to do so to specify that requirements are to provide data to the customer that was previously only available by executing operating system commands (see Bristow, page 1, paragraph 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 has/have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments include the failure of previously applied art to expressly disclose “selecting from the digital documents a subset of digital documents corresponding to the meeting subject” (see Applicant’s response, 3/30/22, page 14-18).  It is evident from the detailed mappings found in the above rejection(s) that Agapi disclosed this functionality (see Agapi, figure 3-4; page 4, paragraph 56; page 5, paragraph 57 & 59).  Further, it is clear from the numerous teachings (previously and currently cited) that the provision for selecting from the digital documents a subset of digital documents corresponding to the meeting subject” was widely implemented in the networking art.  Thus, Applicant’s arguments drawn toward distinction of the claimed invention and the prior art teachings on this point are not considered persuasive.

Listing of Relevant Arts
Costin, U.S. Patent/Pub. No. US 20170034200 A1 discloses customized report based on role of access-level.
Nelson, U.S. Patent/Pub. No. US 20200293616 A1 discloses specific terms, phrase based on discussion topics.
Willis, U.S. Patent/Pub. No. US 20040111467 A1 discloses documents matches the discussion object.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449